                                          Case 2:20-cv-02053-JCM-VCF Document 23 Filed 02/05/21 Page 1 of 4



                                     1    J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                     2    Matthew R. Tsai
                                          Nevada Bar No. 14290
                                     3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                     4    Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                     5    Email: cjorgensen@lrrc.com
                                          Email: mtsai@lrrc.com
                                     6
                                          Attorneys for Defendant Discover
                                     7    Financial Services, LLC
                                     8                              UNITED STATES DISTRICT COURT
                                     9                                      DISTRICT OF NEVADA
                                     10   NATHALIE SANTOS, an individual,                     Case No.: 2:20-cv-02053-JCM-VCF
                                     11
                                                   Plaintiff,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                          vs.
                                     13                                                       DISCOVER FINANCIAL
                                          DISCOVER FINANCIAL SERVICES                         SERVICES, LLC’S UNOPPOSED
Las Vegas, NV 89169-5996




                                     14   LLC, a foreign limited-liability company;           MOTION TO EXTEND
                                          EQUIFAX INFORMATION SERVICES,                       DEADLINE TO RESPOND TO
                                     15   LLC, a foreign limited-liability company;           COMPLAINT
                                          EXPERIAN INFORMATION
                                     16   SOLUTIONS, INC., a foreign corporation,             (THIRD REQUEST)
                                     17            Defendant.
                                     18

                                     19            Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Discover Financial Services,

                                     20   LLC (“Discover”), through its attorneys, respectfully requests that the Court extend the

                                     21   deadline in which Discover has to answer or otherwise plead to Plaintiff’s Complaint, by 7

                                     22   days, through and until February 16, 2021. In support of its Motion, Discover states as

                                     23   follows:

                                     24            1.       Plaintiff’s Complaint was filed on November 6, 2020. ECF No. 1

                                     25            2.       After executing a waiver of service, Discover's deadline to respond to the

                                     26   Plaintiff’s Complaint was January 11, 2021.

                                     27            3.       Discover previously moved to extend its deadline by 14 days, through

                                     28   January 25, 2021 (“First Request”), which was granted by the Court in order for Discover


                                          113512413.1
                                          Case 2:20-cv-02053-JCM-VCF Document 23 Filed 02/05/21 Page 2 of 4



                                     1    to review documentation and investigate the allegations in the Plaintiff's Complaint. ECF
                                     2    No. 16.
                                     3              4.     Discover further moved to extend its deadline by an additional 14 days,
                                     4    through and until February 8, 2021, to allow Discover to prepare a declaration in support of
                                     5    its request from Plaintiff for a dismissal (“Second Request”), which the Court granted. ECF
                                     6    No. 21.
                                     7              5.     Discover now respectfully requests that the Court extend Discover's current
                                     8    deadline of February 8, 2021, to respond to the Complaint by 7 days through and includin g
                                     9    February 16, 2021,1 to allow the parties to finalize the terms of resolution (“Third Request”).
                                     10             6.     Discover’s Third Request is brought in good faith and not made to
                                     11   unnecessarily delay discovery or the proceedings in this matter. The parties anticipate a
3993 Howard Hughes Pkwy, Suite 600




                                     12   resolution of this matter and seek additional time to finalize documentation.
                                     13             7.     No party will be prejudiced by this Third Request for extension nor,
Las Vegas, NV 89169-5996




                                     14   respectfully, will the extension unduly burden the Court.
                                     15             8.     Counsel for Discover sought concurrence to this motion from counsel for
                                     16   Plaintiff and concurrence was obtained to extend the deadline to February 16, 2021.
                                     17   Counsel for Plaintiff has agreed to extend the response deadline by 7 days.
                                     18   ///
                                     19   ///
                                     20   ///
                                     21   ///
                                     22   ///
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          1   Of note, February 15, 2021, is a holiday.
                                                                                            2
                                          113512413.1
                                          Case 2:20-cv-02053-JCM-VCF Document 23 Filed 02/05/21 Page 3 of 4



                                     1             WHEREFORE Defendant Discover, respectfully requests that the Court grant its
                                     2    Unopposed Motion to Extend Deadline to Respond to Complaint (Third Request), extending
                                     3    its deadline to answer or otherwise plead to Plaintiff’s Complaint through and until February
                                     4    16, 2021.
                                     5             DATED this 5th day of February, 2021.
                                     6                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                     7                                                  /s/ Matthew R. Tsai
                                                                                    J Christopher Jorgensen (NBN 5382)
                                     8                                              Matthew R. Tsai (NBN 14290)
                                                                                    3993 Howard Hughes Pkwy, Suite 600
                                     9                                              Las Vegas, NV 89169-599
                                                                                    Attorneys for Defendant Discover Financial
                                     10                                             Services, LLC
                                     11
                                                                               ORDER
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                        IT IS SO ORDERED.
                                     13
Las Vegas, NV 89169-5996




                                     14
                                                                                        United States Magistrate Judge
                                     15                                                          2-5-2021
                                                                                        Dated:
                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                           3
                                          113512413.1
                                          Case 2:20-cv-02053-JCM-VCF Document 23
                                                                              22 Filed 02/05/21 Page 4 of 4



                                     1                                   CERTIFICATE OF SERVICE
                                     2             I hereby certify that on this 5th day of February, 2021, I caused a true and accurate

                                     3    copy of the foregoing document entitled Discover Financial Services, LLC’s Unopposed

                                     4    Motion to Extend Deadline to Respond to Complaint to be filed with the Clerk of the

                                     5    Court via the CM/ECF system, which will send an electronic copy to all interested parties.

                                     6

                                     7
                                                                                          /s/ Annette Jaramillo
                                     8                                                   An employee of Lewis Roca
                                     9                                                   Rothgerber Christie LLP

                                     10

                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13
Las Vegas, NV 89169-5996




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                             4
                                          113512413.1
